Citation Nr: 9927984	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-00 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from September 1958 
to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating determination 
of the Los Angeles Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDING OF FACT

The veteran's PTSD prohibits him from obtaining or retaining 
employment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  See Francisco v. Brown, 7 Vet.App. 55, 
58 (1994).

Service connection is currently in effect for PTSD, which has 
been assigned a 50 percent disability evaluation.  

The Board notes that a revised rating schedule for mental 
disabilities became effective on November 7, 1996.  In Karnas 
v. Derwinski, 1 Vet.App. 308 (1991), the United States Court 
of Appeals for Veterans Claims (Court) held, in pertinent 
part, that where the law or regulation changes after a claim 
has been filed, but before the administrative or judicial 
appeal process had been concluded, the version most favorable 
to the appellant was to be applied.

Under the provisions of the old rating schedule, a 50 percent 
evaluation was warranted for considerable social and 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.

A 100 percent evaluation required that attitudes of all 
contacts except the most intimate to have been so adversely 
affected as to result in virtual isolation in the community; 
or that there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The individual had to 
be demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Codes 9411 (1996). 

The revised rating criteria contemplate that a 50 percent 
evaluation is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Factual Background

A review of the record demonstrates that in December 1989, 
the RO granted service connection for PTSD and assigned a 30 
percent disability evaluation.  In August 1996, the veteran 
requested an increased evaluation for his PTSD.  

In October 1996, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, the veteran 
reported that he had 2 children with his first wife and then 
had a third child with her following a brief separation and 
reconciliation.  The veteran noted that he was starting to 
reconcile with his oldest son but that the younger two 
children wanted nothing to do with him.  He indicated that he 
went to school to learn industrial mechanics, had obtained 
employment with the 3M Company, and had had been promoted to 
the position of lead mechanic.  He noted that he had taken a 
buy-out for early retirement in the past year because he was 
tired of the company's poor response to complaints of racial 
prejudice.  The veteran related that he divorced his first 
wife in 1975 and met his current wife in 1984.  He stated 
that physical abuse was a problem in his first marriage but 
it had not been a problem in the second marriage.  He 
indicated that he was quick-tempered and once threatened the 
coach of his son's little league team over playing time.  The 
veteran noted that he used to enjoy fishing but could not 
relax enough to fish at the current time.  He reported having 
no friends and no social life.  He stated that he and his 
wife were fighting alot.  

Mental status examination revealed that the veteran was 
alert, oriented, and cognitively intact.  Thought processes 
were intact.  His content reflected memories of Vietnam.  His 
affect was sad and he cried intermittently as he spoke.  His 
mood was depressed.  He denied any suicide ideas or plans but 
indicated that he did not understand why he did not die in 
Vietnam.  He reported that he was hypervigilant and that he 
could not sleep at night.  

It was the examiner's assessment that the veteran suffered 
from severe PTSD caused by his combat experiences.  He noted 
that the veteran had recurrent dreams and recollections about 
Vietnam and that he tried to avoid talking about these 
experiences.  The examiner indicated that the veteran had 
only been able to focus on work since returning from Vietnam 
and that he had no hobbies or social life.  He observed that 
the veteran was socially isolated from his friends, his half-
siblings, and 2 of his 3 natural children.  He noted that the 
veteran could not sleep and that he had an explosive temper.  
He was hypervigilant and easily startled.  He had been able 
to bury some of his symptoms in his work, but with early 
retirement he no longer had that outlet.  He further 
indicated that with the veteran's obvious symptoms of stress 
(crying spells, short temper, agitation) he was unlikely to 
find and hold any new employment.  He expressed the opinion 
that the veteran should be considered permanently and totally 
disabled.  

In December 1996, the RO increased the veteran's disability 
evaluation for his PTSD from 30 to 50 percent.  In January 
1997, the veteran expressed disagreement with the 50 percent 
disability evaluation.  

In an August 1997 follow-up progress report, the examiner who 
performed the October 1996 VA examination asserted that the 
50 percent evaluation for PTSD was inadequate.  The examiner 
commented that the veteran's social adaptability had been so 
adversely impacted by PTSD, that it rendered him essentially 
isolated from the community.  He had no friends, no 
acquaintances, no social life, no hobbies, and no leisure 
interests or recreational pursuits.  The veteran indicated 
that his second marriage was falling apart.  He noted that he 
and his wife were constantly fighting and that his wife's son 
complained that he tried to run the house like a boot camp.  
The examiner further noted that the veteran was alienated 
from his own siblings and two of his three children from his 
first marriage.  

The examiner noted that veteran's occupational history 
initially looked good.  He went through schooling and became 
employed at 3M where he worked himself up to lead mechanic 
until he took early retirement.  He observed that the veteran 
was able to work so long only by throwing himself into his 
job to the exclusion of all else.  He used marijuana to cope 
with the stress he was experiencing.  The examiner indicated 
that despite his age the veteran could not unretire and go 
back to work.  He had daily intrusive recollections of 
Vietnam.  He could not sleep through the night without dreams 
of Vietnam waking him.  He was noted to be on edge 
constantly, to have a hair-trigger temper, and to easily 
startle.  The veteran felt hopeless and depressed and was 
subject to spontaneous crying spells.  The examiner indicated 
that the veteran's symptoms made work impossible and deprived 
him of almost all social contacts.  He observed that the 
veteran had to struggle with symptoms each day, which 
included confusion, depression, panic, aggression, and 
hopelessness.  A Global Assessment of Functioning Scale (GAF) 
score of between 11-20 was assigned.  The examiner found that 
the veteran remained totally and permanently disabled.  

In November 1998, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported that he had been retired for the past two years.  He 
indicated that his wife had left him and that they were going 
through a divorce.  He started to cry when talking about 
this.  He noted that he was afraid of the dark and that 
depression would come when he was just sitting around.  He 
stated that he would wake up every two to three hours and sit 
on the edge of the bed.  The veteran noted that his symptoms 
had been getting worse, especially following his wife's 
departure.  The veteran reported that he felt hopeless and 
had no one to talk to.  He had no motivation or energy and 
was sad and cried a lot.  

Mental status examination revealed that the veteran was 
anxious at the beginning of the interview.  His thought 
process was clear and goal directed.  He reported hearing 
voices at night.  He noted sleeping with a gun under his 
pillow on occasion.  He maintained minimal personal hygiene.  
He was oriented to time, place, and person.  His long and 
short-term memory were intact.  The veteran indicated that he 
forgot where he put things.  He did not have an obsessional 
or ritualistic behavior that interfered with his routine 
activities.  His speech was normal but he talked about panic 
attacks.  He reported getting angry and agitated to the point 
where his hands started to tremble.  He noted having dreams 
about Vietnam every night.  He also reported having 
flashbacks.  He tried to avoid talking about or seeing 
pictures of Vietnam.  He also reported having difficulty with 
sleeping, concentration, and outburst anger.  A diagnosis of 
PTSD was rendered with a GAF score of 45.  

The examiner observed that the veteran was "badly affected" 
by his PTSD.  He also noted that the departure of the 
veteran's wife was having a negative impact on him.  He 
observed that the veteran appeared to still be living in 
Vietnam.  

In a January 1999 VA outpatient treatment report, a 
psychiatrist noted that the veteran's disability rating 
continued to be too low.  He observed that the veteran showed 
total occupational and social impairment and though he was 
retired he could not work.  He noted that the veteran would 
be a danger to himself from poor concentration and that he 
would be a danger to his co-workers and supervisors because 
of his hair-trigger temper.  He observed that the veteran's 
personal life was in shambles and that he had frequent 
flashbacks and obsessive thoughts about his time in Vietnam.  
He also noted that the veteran had begun to experience 
auditory hallucinations and that he was at high risk for 
suicidal behaviors.  He indicated that the veteran had lost 
his wife and family and that he was pulling back from even 
casual social contacts with neighbors.  The examiner assigned 
a GAF score of 21.  

Analysis

The Board is of the opinion that the veteran has met the 
criteria for a 100 percent disability evaluation under the 
old diagnostic criteria.  At the time of the October 1996 VA 
examination, the veteran was noted to be suffering from 
severe PTSD caused by his combat experiences.  The examiner 
found that with the veteran's obvious symptoms of stress 
(crying spells, short temper, agitation) he was unlikely to 
find and hold any new employment.  He indicated that the 
veteran should be considered permanently and totally 
disabled.

In an August 1997 follow-up progress report, the examiner 
noted that the veteran's social adaptability had been so 
adversely impacted by his PTSD that it rendered him 
essentially isolated from the community.  He had no friends, 
no acquaintances, no social life, no hobbies, and no leisure 
interests or recreational pursuits.  The examiner further 
noted that despite his age, the veteran could not unretire 
and go back to work as he had daily intrusive recollections 
of Vietnam, could not sleep through the night without dreams 
of Vietnam waking him up, was constantly on edge, startled 
easily, and had a hair-trigger temper.  He indicated that the 
veteran's symptoms made work impossible and deprived him of 
almost all social contacts.  Moreover, a GAF score of between 
11-20 was assigned.  A GAF score of between 11-20 
contemplates behavior that results in some danger of hurting 
self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute).  American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994); 38 C.F.R. § 4.130 (1998).  
Furthermore, the examiner found that the veteran remained 
totally and permanently disabled.

At the time of the November 1998 VA psychiatric examination, 
the examiner observed that the veteran was badly affected by 
his PTSD.  He also noted that the veteran's wife leaving was 
having a negative impact on him.  He observed that the 
veteran appeared to still be living in Vietnam.  A GAF score 
of 45 was reported at that time.  A GAF score of 45 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994); 38 C.F.R. 
§ 4.130 (1998).

In his January 1999 outpatient treatment report, the 
psychiatrist noted that the veteran would be a danger to 
himself from poor concentration and that he would be a danger 
to his co-workers and supervisors because of his hair-trigger 
temper.  He observed that the veteran's personal life was in 
shambles.  He noted that the veteran had lost his wife and 
family and that he was pulling back from even casual social 
contacts with neighbors.  The examiner assigned a GAF score 
of 21.  A GAF score of between 21-30 contemplates behavior 
that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g. stays in bed all day: no 
job, home, or friends).  American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994); 38 C.F.R. § 4.130 (1998).

The weight of the evidence is to the effect that the 
veteran's PTSD renders him incapable of maintaining gainful 
employment.  The evidence in favor of the veteran's claim 
consists of the results of the October 1996 and November 1998 
VA examinations and the August 1997 and January 1999 
outpatient treatment reports.  Moreover, the highest GAF 
score reported was 45 at the time of the November 1998 VA 
examination, which demonstrates that the veteran would be 
unable to keep a job.  Furthermore, the veteran's inability 
to maintain employment has essentially been attributed to 
PTSD by each VA examiner.  The Court has held that the 
criteria for a 100 percent evaluation under the old rating 
criteria are "each independent bases for granting a 100 
percent evaluation."  Richard v. Brown, 9 Vet. App. 266, 268 
(1996).  Given that the veteran's PTSD prevents him from 
maintaining employment, he meets the requirements for a 100 
percent schedular evaluation under the old criteria for 
evaluating PTSD.


ORDER

A 100 percent disability evaluation is granted for PTSD, 
subject to the laws and regulations governing the payment of 
monetary benefits.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

